Ct. Crim. App. Tex. Application for stay, presented to Justice Scalla, and by him referred to the Court, granted, and it is ordered that the mandate of the Court of Criminal Appeals of Texas, case No. 72,807, is hereby stayed pending the disposition of the petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay shall terminate automatically. In the event the petition for writ of certiorari is granted, the stay shall terminate upon the issuance of the mandate of this Court.